Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 1 of 10 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 119511

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK



 Hendy Rosner,
                                                       Case No:
                         Plaintiff,
                                                       COMPLAINT
                         v.
                                                       JURY TRIAL DEMANDED
 Monarch Recovery Management, Inc. and First
 Portfolio Ventures I, LLC,

                                        Defendant.


       Hendy Rosner (“Plaintiff”), by and through the undersigned counsel, complains, states and
alleges against Monarch Recovery Management, Inc. (“Monarch”) and First Portfolio Ventures I,
LLC (“Portfolio”) (collectively “Defendants”), as follows:


                                      INTRODUCTION
       1.     This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                JURISDICTION AND VENUE
       2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).    The Court has supplemental jurisdiction exists over the any state law
claims pursuant to 28 U.S.C. §1367




                                                1
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 2 of 10 PageID #: 2




       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.


                                             PARTIES
       5.      Plaintiff Hendy Rosner is an individual who is a citizen of the State of New York
residing in Kings County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Monarch Recovery Management, Inc., is a
Pennsylvania Corporation with a principal place of business in Philadelphia County, Pennsylvania.
       9.      On information and belief, Defendant First Portfolio Ventures I, LLC, is a Georgia
Limited Liability Company with a principal place of business in Gwinnett County, Georgia.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       10.     Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       13.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he



                                                  2
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 3 of 10 PageID #: 3




or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       14.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       15.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       16.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.



                                  FACTUAL ALLEGATIONS
       17.     Defendant Monarch Recovery Management, Inc. regularly collects or attempts to
collect debts asserted to be owed to others.
       18.     Defendant Monarch Recovery Management, Inc. is regularly engaged, for profit,
in the collection of debts allegedly owed by consumers.
       19.     The principal purpose of Defendant Monarch Recovery Management, Inc.’s
business is the collection of such debts.
       20.     Defendant Monarch Recovery Management, Inc. uses the mails in its debt
collection business.
       21.     Defendant Monarch Recovery Management, Inc. is a “debt collector” as defined by
15 U.S.C. § 1692a(6)



                                                 3
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 4 of 10 PageID #: 4




        22.     Defendant First Portfolio Ventures I, LLC is in the business of purchasing
consumer debts which are in default and collecting on same.
        23.     The principal purpose of Defendant First Portfolio Ventures I, LLC’s business is
the collection of such debts.
        24.     Defendant First Portfolio Ventures I, LLC is not the original creditor of any loan to
Plaintiff.
        25.     On information and belief, based upon the representation contained in the collection
letter more fully described infra., the original creditor for the loan at issue was “Barclays Bank
Delaware”.
        26.     Defendant First Portfolio Ventures I, LLC uses the mails in its debt collection
business.
        27.     On information and belief, Defendant First Portfolio Ventures I, LLC hired
Defendant Monarch Recovery Management, Inc. to collect the debt allegedly owed to Barclays
Bank Delaware.
        28.     Defendant First Portfolio Ventures I, LLC is a “debt collector” as defined by 15
U.S.C. § 1692a(6).
        29.     Defendant First Portfolio Ventures I, LLC is liable for its own actions as well as
the actions of its agent, Monarch Recovery Management, Inc.
        30.     Defendants allege that Plaintiff owes a debt (the “alleged Debt”).
        31.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        32.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        33.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        34.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
        35.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
        36.     In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by calls
to Plaintiff's telephone.




                                                   4
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 5 of 10 PageID #: 5




        37.        In their efforts to collect the alleged Debt, Defendants contacted Plaintiff in writing,
including the letter dated February 4, 2020. (the “Letter”) (A true and accurate copy of the Letter
is annexed hereto as Exhibit 1).
        38.        The Letter conveyed information regarding the alleged Debt.
        39.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        40.        The Letter was received and read by Plaintiff.
        41.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.
        42.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        43.        Plaintiff's injury is directly traceable to Defendants’ conduct, because Defendants
sent the Letter.
        44.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        45.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        46.        Plaintiff has been misled by Defendants’ actions.
        47.        Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        48.        Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
ultimately cause her unwarranted economic harm.
        49.        As a result of Defendants’ conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        50.        As a result of Defendants’ conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
        51.        Upon information and belief, Plaintiff can prove that all actions taken by
Defendants as described in this Complaint were taken willfully, with either the desire to harm
Plaintiff with knowledge that its actions would very likely harm Plaintiff, and/or with knowledge
that its actions were taken in violation of the law.




                                                      5
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 6 of 10 PageID #: 6




                                        FIRST COUNT
                         15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        52.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       53.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.
       54.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       55.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       56.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       57.     The Letter claims that Plaintiff owed $1756.74 (the “Claimed Amount”).
       58.     Plaintiff did not owe the Claimed Amount.
       59.     In fact, Plaintiff did not owe any money at all to the entity on whose behalf
Defendant was seeking to collect.
       60.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false, deceptive and misleading representation made in connection
with the collection of any debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       61.     Defendant's allegation that Plaintiff owed the Claimed Amount, when Plaintiff did
not owe any money at all to the entity on whose behalf Defendant was seeking to collect, is a false,
deceptive, and misleading representation made by Defendant in connection with Defendant's
collection of the alleged Debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       62.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                     SECOND COUNT
                  15 U.S.C. §§ 1692g(a)(2), 1692e, 1692e(2)(A) and 1692e(10)

       63.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       64.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
First Portfolio Ventures I, LLC (the “Putative Creditor”).
       65.     Plaintiff did not owe the alleged Debt to the Putative Creditor.


                                                     6
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 7 of 10 PageID #: 7




       66.     The Putative Creditor never offered to extend credit to Plaintiff.
       67.     The Putative Creditor never extended credit to Plaintiff.
       68.     Plaintiff was never involved in any transaction with the Putative Creditor
       69.     Plaintiff never entered into any contract with the Putative Creditor
       70.     Plaintiff never did any business with the Putative Creditor.
       71.     Plaintiff was never indebted to the Putative Creditor
       72.     The Putative Creditor is a stranger to Plaintiff.
       73.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       74.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       75.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       76.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false, deceptive, and misleading
representation made in connection with the collection of any debt, in violation of 15 U.S.C. §
1692e, 1692e(2)(A) and 1692e(10).
       77.     Defendant's allegation that Plaintiff owed a debt to the Putative Creditor, when
Plaintiff did not owe a debt to the Putative Creditor, is a false, deceptive and misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       78.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.


                                        THIRD COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       79.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       80.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.




                                                     7
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 8 of 10 PageID #: 8




        81.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        82.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        83.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        84.     The Letter claims that Plaintiff owes a debt to First Portfolio Ventures I, LLC, on
account of a debt that purportedly originated with an entity identified as “Barclays Bank Delaware.”
        85.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being sold to First Portfolio Ventures I, LLC.
        86.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being assigned to First Portfolio Ventures I, LLC.
        87.     Plaintiff was never advised by Barclays Bank Delaware. that any debt allegedly
owed by him was being transferred to First Portfolio Ventures I, LLC.
        88.     Plaintiff was never advised by First Portfolio Ventures I, LLC that it had
purportedly purchased any debt allegedly owed by him to Barclays Bank Delaware.
        89.     Plaintiff was never advised by First Portfolio Ventures I, LLC that it had
purportedly acquired any debt allegedly owed by him to Barclays Bank Delaware.
        90.     Plaintiff was never advised by First Portfolio Ventures I, LLC that it had
purportedly been assgined any debt allegedly owed by him to Barclays Bank Delaware.
        91.     First Portfolio Ventures I, LLC is a stranger to Plaintiff.
        92.     Upon information and belief, First Portfolio Ventures I, LLC holds no legally
cognizable right, title or interest in any debt Plaintiff allegedly owed to Barclays Bank Delaware.
        93.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a false representation made
by Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
        94.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,


                                                  8
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 9 of 10 PageID #: 9




when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a deceptive representation
made by Defendants in connection with Defendants’ collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.
        95.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a misleading representation
made by Defendants in connection with Defendants’ collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.
        96.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a false representation of
the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        97.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a false representation of
the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        98.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a false representation of
the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        99.     Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a false representation made
in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        100.    Defendants’ allegation that Plaintiff owed a debt to First Portfolio Ventures I, LLC,
when Plaintiff did not owe a debt to First Portfolio Ventures I, LLC, is a deceptive means used in
an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        101.    Defendants’ demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        102.    Defendants’ request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        103.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.




                                                  9
Case 1:21-cv-00572-AMD-RER Document 1 Filed 02/03/21 Page 10 of 10 PageID #: 10




                                       JURY DEMAND
       104.   Plaintiff hereby demands a trial of this action by jury.



                                   PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

              a.     Finding Defendant's actions violate the FDCPA; and
              b.     Awarding Plaintiff statutory damages in the amount of $1,000.00 as
              provided under 15 U.S.C. § 1692k(a)(2)(A); and
              c.     Awarding Plaintiff actual damages in an amount to be determined at trial as
              provided under 15 U.S.C §1692k(a)(1) and
              d.     Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
              as provided under 15 U.S.C. § 1692k(a)(3); and
              e.     Awarding Plaintiff such other and further relief that the Court determines is
              just and proper.

 DATED: February 3, 2021


                                             BARSHAY SANDERS, PLLC

                                             By: /s Craig B. Sanders
                                             Craig B. Sanders, Esq.
                                             100 Garden City Plaza, Suite 500
                                             Garden City, New York 11530
                                             Email: csanders@barshaysanders.com
                                             Tel: (516) 203-7600
                                             Fax: (516) 282-7878
                                             Attorneys for Plaintiff
                                             Our File No.: 119511




                                               10
